Order, Family Court, Bronx County (Harold J. Lynch, J.), entered on or about January 8, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of unauthorized use of a vehicle in the third degree, and placed him in the custody of the New York State Office of Children and Family Services for a period of up to 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility. The evidence establishes that appellant knew he lacked the owner’s consent to be in the car in question (see Matter of Raquel M., 99 NY2d 92 [2002]). The court properly discredited appellant’s explanations for his presence in, and flight from, the stolen car (see Matter of Joe A., 242 AD2d 509 [1997]). Concur— Buckley, EJ., Andrias, Nardelli, Gonzalez and Sweeny, JJ.